EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species:
Group I: figures 1-5,
Group II: figures 6-7,
Group III: figure 8-10,
Group IV: figure 11-14, and 
Group V: figures 19-22.

Claims 9-20 are withdrawn from further consideration. Applicant made the election of Group V, directed to the embodiment in figures 19-22, without traverse, in the response dated 10/13/2020 is acknowledged.  It is noted that the embodiment of Group V was inadvertently left out of the previous office action.   
Claims 9-18 do not read on the elected species.  Claim 9 requires a storage compartment positioned on the central hinge and a sealable opening.  These claims are independent and readable on the species of figures 8-10.
Claim 20 does not read on the elected species.  Claim 20 requires a storage pocket to hold the foldable stand and the wallet positioned to support a media device.  




Claims 1-8 are allowed.

This application is in condition for allowance except for the presence of withdrawn claims 9-20 directed to non-elected embodiments without traverse.  
Accordingly, claims 9-20 have been cancelled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733